Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
 Election/Restrictions
Claims 30, 32, 33, 34, 37-39, and 45-50 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim41-44, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to 1) a method of treating an autoimmune disease or disorder in a subject in need thereof or 2) a method of reducing the amount of proinflammatory immune cells and/or increasing the amount of anti-inflammatory immune cells in a subject in need thereof. 
The specification teaches that anti-citrullinated protein antibodies (ACPAs) are commonly believed to be pathogenic and contribute to the development of arthritis. The occurrence of ACPAs has indeed been associated with the onset of arthritis and arthritis severity, inducing bone erosion in animals and activating human osteoclasts in vitro. However, most ACPA-positive sera from rheumatoid arthritis patients are widely cross-reactive with many citrullinated peptides, and the biological effector functions of these citrulline-specific but cross-reactive ACPAs and whether they promote or protect against arthritis are largely unknown. Applicant isolated two monoclonal antibodies which bind to citrullinated peptides (ACPAs) (in particular, fibrinogen) from the B cells of a rheumatoid arthritis patient. The two monoclonal antibodies were designated E4 and F3. It was shown that E4 had a broader range of cross-reactivity than F3 towards several citrullinated CII peptides, but the N-glycan in the antibody combining site did not affect the specificity. Although they share the same Fc domains (the subtype of IgG2b) and Fc-glycosylation pattern, the differences observed imply that the fine specificities of E4 and F3 also play important roles in governing their functions (Example 1). In particular, E4 was shown to protect mice from developing experimental arthritis whereas F3 did not have any apparent impact. Further, ACPAs cross-reacting with cartilage or cartilage fragments in the synovia, such as ACC1 and ACC4, in fact, mediated arthritis. Thus, E4 has a protective rather than pathogenic effect in an experimental model of rheumatoid arthritis (Example 2).   
The specification, however, does not provide any working example demonstrating that the claimed antibodies to citrullinated proteins (ACPAs) are capable of treating any type of autoimmune disease or disorder other than rheumatoid arthritis in a subject.  
While the interaction between the claimed E4 antibody and specific citrullinated peptides may be therapeutically beneficial in the treatment of rheumatoid arthritis, other conditions in which the increased expression of these citrullinated peptides is merely an effect of the disease or condition reasonably would not show any beneficial therapeutic effect.  Further, while artisans are adept at identifying patients belonging to clinically identified conditions and disorders, increased citrullinated protein expression per se is not a clinical disease and/or disorder and thus artisans would reasonably need to engage in additional unpredictable basic science research and experimentation to identify the full scope of patient populations which would reasonably receive benefit, and thus be treated, by the claimed methods.     
Further, the anti-citrullinated protein antibody E4 was found to predominantly bind to CD11b+/CD11c+ cells but not to neutrophils or T cells, indicating that it interacts with the macrophage-dendritic type of cells, which may diminish their immunogenicity and contribute to the restoration of self-tolerance in rheumatoid arthritis model (Example 3). Thus, there is no evidence that the claimed ACPA (i.e. E4NG) binds to any immune cell type (e.g. neutrophils, T cells, NK cells, etc.) other than CD11b+/CD11c+ macrophages and dendritic cells nor that anti-specific anti-inflammatory or proinflammatory macrophages and dendritic cell subtype (or any other immune cell subtype) are increased or decreased accordingly. As such, artisans would not reasonably expect the claimed ACPA (i.e. E4NG) to be capable of interacting with any immune cell subtype other than CD11b+/CD11c+ macrophages and dendritic cells. Additionally, without evidence, artisans would not expect the claimed ACPA to increase or decrease specific anti-inflammatory or proinflammatory subtypes of macrophages and dendritic cells. 
Therefore, while the specification is enabling for the use of the claimed antibodies to citrullinated proteins (i.e. E4NG) for treating rheumatoid arthritis in patients, it does not enable one of ordinary skill in the art to make or use the invention over the full scope of the claims, namely the treatment of any autoimmune disease or disorder other than rheumatoid arthritis in a subject. Without a reduction to practice, one of ordinary skill in the art would not reasonably expect the claimed antibodies to citrullinated proteins to be capable of treating any autoimmune disease or disorder other than rheumatoid arthritis in a subject, and it would require undue trial and error experimentation to determine which autoimmune diseases or disorders can be treated by the antibody to citrullinated proteins of the claimed invention. Further, artisans would not reasonably expect the claimed ACPA (i.e. E4NG) to be capable of interacting with any immune cell subtype other than CD11b+/CD11c+ macrophages and dendritic cells nor expect the claimed ACPA to increase or decrease specific anti-inflammatory or proinflammatory subtypes of macrophages and dendritic cells without evidence provided in the specification. 
Thus, the claimed invention is not enabled over the full scope of the claims. 

Response to Arguments
Applicant’s arguments filed 10/12/2022 with respect to rejection of claims under 35 U.S.C. 101 and 102(a)(1) have been fully considered and are persuasive.  The rejections under 35 U.S.C. 101 and 102(a)(1) previously set forth in the Final Rejection mailed 07/13/2022 have been withdrawn. 

Conclusion
Claims 30, 32, 33, 34, 37-39, and 45-50 are allowable. Claims 41-44 are not allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644